Mr. Justice Me Comas
delivered the opinion of the Court:
By stipulation between the parties to this interference, such parts of the record of the companion interference No. 22,400 (No. 386 Patent Appeal Docket) [ante, 4] as are common to the two interferences are to be taken as part of the record in the case we are now considering. The issues of this interference are:
“1. As a new article of manufacture, a relief printing plate whose face constitutes the printing surface and is formed with depressions and elevations at those portions where the impressions are to be respectively light and dark, and whose back is even and level.
“2. As a new article of manufacture, a relief printing plate having an even and level back and a predetermined undulating face which constitutes the printing surface of the plate, and which is adapted to yield different predetermined heavy and light impressions, heavy impressions, at the raised portions, of *22the plate, and light impressions at the depressed portions of the plate.
“3. As a new article of manufacture, a relief printing plate having an evenly pressed back and a pressed up printing face composed of a series of printing projections and depressions formed at predetermined places where the printing pressures are to be respectively heavy and light.”
The issue here deals with a printing surface and method of producing the same; and in this case, as in .No, 386 of the Patent Appeal Docket [ante, 4], the three tribunals of the Patent Office concur in awarding priority of invention to McKee. The Examiner of Interferences, largely for the reasons we have stated in our opinion this day rendered in No. 386 on the Patent Appeal Docket, held that Wickers and Furlong conceived the invention of this issue in the summer of 1891, but did not make a reduction to practice prior to their filing date of January 22, 1902, and that, although they were the first to conceive, they were last to reduce to practice, and, owing to their lack of diligence, are not entitled to prevail over any of their rivals.' He also held that Upham conceived this invention in 1899, but did not reduce to practice prior to the filing of his application, on January 22, 1901;. that he was not diligent at the time of McKee’s conception and reduction to practice, and therefore was not entitled to prevail over McKee. And he further decided that McKee conceived the invention and reduced it to practice in August, 1900, and, because he was the first to reduce to practice, McKee was entitled to prevail over Upham and Wickers and Furlong on account of the lack of diligence of each of these applicants; and so he awarded judgment of priority of invention of the issue of this interference to Milton A. McKee, a junior party.
Wickers and Furlong, only, appealed to the Examiners-in-Chief from this decision of the Examiner of Interferences awarding priority to McKee, and Examiners-in-Chief, for the reasons stated by them in interference No. 22,400 (No. 386 Patent Appeal Docket), decided that Wickers and Furlong failed to show a conception of the invention prior to their ap*23plication date, and in all other particulars concurred with the Examiner of Interferences in holding the McKee was the prior inventor of the issue of this interference. They also declined to make certain recommendations under rule 126, respecting the right of the party to make certain of the interfering claims. They affirmed the decision of the Examiner of Interferences.
A petition by the appellants for a rehearing, submitted February 25, 1907, was denied March 6, 1907.
Upon appeal to the Commissioner of Patents, that official affirmed the decision of the Examiners-in-Ohief awarding priority to McKee. This court, for the reasons stated in the companion interference No. 22,400 (No. 386 Patent Appeal Docket) [ante, 4], now affirms the decision of the Commissioner of Patents in awarding priority of invention of the issue of this interference to Milton A. McKee, and the clerk of this court will certify to the Commissioner of Patents this opinion and decision in accordance with law. . Affirmed.